PER CURIAM.
*159Following the issuance of this Court's Order to Show Cause requiring the appellant, Skip Stuart Stanley, to show good cause why these cases should not be dismissed as frivolous and an abuse of process, the appellant has not made such a showing. As such, these appeals are dismissed.
Additionally, we hold that the appellant has repeatedly abused the judicial system with his frequent, frivolous filings. Accordingly, the appellant is hereby barred from filing any additional pro se filings in any case before this Court. The Clerk of this Court is directed not to accept any future filings from the appellant unless they are reviewed and signed by a member in good standing of The Florida Bar.
Consolidated cases dismissed; appellant barred from future pro se filings.